Citation Nr: 1627158	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  09-30 240	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with Barrett's esophagus, to include as secondary to posttraumatic stress disorder (PTSD), and to include as secondary to gastritis.

3.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease status post coronary artery bypass graft.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was remanded by the Board in December 2012 and October 2015.

The issues of entitlement to an increased disability rating for gastritis, and entitlement to service connection for irritable bowel syndrome have been raised by the record in a December 2015 Veteran statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of entitlement to service connection for gastroesophageal reflux disease (GERD) with Barrett's esophagus, and entitlement to an increased disability rating for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's combined disability rating is at least 70 percent, and his posttraumatic stress disorder (PTSD) is rated at 70 percent disabling.

2.  The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for PTSD, rated as 70 percent disabling; coronary artery disease, rated as 30 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; gastritis, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  The Veteran's current combined rating is 90 percent.  See November 2015 rating decision.  Accordingly, the Veteran has met the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

In an October 2002 claim, the Veteran reported that he last worked full time in June 2002.  The reported he had a high school education, and had worked as a maintenance supervisor from September 1996 to October 1999, and then as a work leader from October 1999 to June 2002.  The Veteran reported he was unable to work due to his service-connected PTSD and diabetes mellitus, type II.  He stated he had not medically retired, but that he had "made some poor decisions in the work place and knew I could not function the way I needed to, to perform my job...I am no longer able to perform in the work place."

On a May 2003 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran's supervisor, E.D.Y., reported the Veteran had worked full time as a maintenance leader from August 1973 to June 2002.  He further reported that no concessions had been made to the Veteran by reason of age or disability, and that he had voluntarily retired in June 2002.

Upon a March 2003 VA PTSD examination, the Veteran reported having major problems with decreased sleep due to nonrestorative sleep that was usually interrupted by nightmares and dreams on almost a nightly basis, and that he had a low energy level and stayed tired.  The Veteran further reported continuing problems with irritability and moodiness, in that he had a very short fuse and would get upset easily, and stated he did not like to be around people in general.  Further, the Veteran reported anxiety and panic attack-like symptoms which would occur two-to-three times per week.  Regarding his retirement, the Veteran reported to the VA examiner that he had volunteered to retire because he had "made several bad calls and at that time he just did not care anymore."  The Veteran reported that since he had retired, his problems with anxiety, irritability, and moodiness had worsened.  Upon examination, the March 2003 VA examiner stated the Veteran remained vigilant and did have problems controlling his anger and temper, that his insight, judgment, and coping abilities were limited.

A January 2004 Pensacola VA Outpatient Center (OPC) clinic visit note reported the Veteran had a triple coronary artery bypass graft in August 2003.  

Upon a September 2007 VA primary care provider visit, it was noted that the Veteran underwent a cardiac catheterization in April 2007, and that "apparently [he] was a candidate for surgery, but they thought medication would be the best."  The VA provider noted the Veteran reported he gets worn out with any kind of work and gets chest pain.

Upon an October 2007 VA audiology examination, the Veteran reported his situation of greatest difficulty with his hearing loss is whenever he was in background noise, he had difficulty understanding the conversation.  The Veteran further reported constant, high-pitched tinnitus.

Upon an October 2007 VA gastrointestinal examination, the Veteran reported that he is a poor sleeper, awakening multiple times throughout the night.  The Veteran further reported he stays around the house most of the time, and complained of chest pains with exertion throughout the day.

Upon a November 2007 VA PTSD examination, the Veteran reported an increase in his PTSD symptoms since he retired, as he "has had more time to think about his experiences in Vietnam."  The Veteran reported he was chronically sleep-deprived as a result of nightmares, and that he would only get 3 hours of sleep on a bad night, 5 hours on a good night.  The Veteran reported he continued to experience avoidance, including of people in general, that he felt a generalized detachment from people, and that his temper continued to be a problem, causing marital discord on a fairly regular basis.  See also September 2010 social work mental health progress note (family therapy with wife, Veteran with irritable mood and affect); July 2010 social work mental health note (wife states Veteran is always in a bad mood).  The Veteran reported a chronically low energy level due to his lack of sleep, and stated he had difficulty concentrating and it would take a long time to complete tasks because he is distractible.  He reported he did most of the housework as his wife suffered from an injury, but that he did not feel able to much more than that.  The Veteran further reported feeling constantly under stress, that he had to constantly check everything to make sure the situation was safe, as well as continuing to have what he described as daily panic and anxiety attacks which could last up to two hours but averaged about an hour in duration.  The Veteran further reported a suicide attempt in November 2002 by crashing his motorcycle.  See also July 2007 VA chaplaincy initial assessment.  Upon examination, the Veteran endorsed occasional passive suicidal ideation whenever he would get completely physically or mentally exhausted due to his sleep deprivation.  The VA examiner diagnosed chronic moderate-to-severe PTSD, as well as depressive disorder not otherwise specified (NOS) secondary to the PTSD.  The November 2007 VA PTSD examiner noted the Veteran had a decline in his physical functioning in the past four years with additional diagnoses including Barrett's disease and a triple bypass, and that the Veteran felt he was incapable of employment between the decline in functioning as well as his increased symptoms of PTSD.

In his August 2009 substantive appeal, the Veteran reported that he took a regular retirement in 2002 because he did not wish to share his mental health problems with his employers.  However, the Veteran contended the primary reason he retired was because his PTSD symptoms had gotten so severe that it was impacting his ability to perform his work appropriately.  He noted he had made several significant errors that he had "gotten away with," but that it was only a question of time before he made another mistake because he either just did not care, or because he was unable to stay focused on his responsibilities.  The Veteran reported that his last job involved handling and disposing of hazardous materials, and he believed he was putting himself and others at risk, as he had exhausted his ability to cope.  The Veteran further reported he was able to complete necessary tasks around his home, including after his wife's surgery, because he could do what he could, when he could, without any outside pressure from an employer or co-workers, and without any "threat" if he could not get things done.

Upon a July 2010 mental health nurse practitioner visit, the Veteran reported getting 3 to 4 hours of sleep with nightmares and night sweats.  Upon a July 2010 mental health visit with a social worker, the Veteran had a constricted affect, dysphoric mood, and negativistic thinking.  The Veteran reported he was depressed with low energy, a lack of interest, irritability, and poor sleep.  Upon a February 2011 VA mental health progress note, the Veteran reported he continued to have problems with nightmares 4 to 5 times per week.  

Upon a March 2011 VA primary care visit, the Veteran reported having chronic pain in his chest which had not changed since his surgery in 2003.  Upon a March 2012 VA pulmonary visit, the physician noted the Veteran had classical angina, routinely precipitated by waling 50 feet.  In July 2012, the Veteran's private cardiologist, Dr. C.P.R., noted the Veteran had chronic stable angina, and that his activity was limited to mowing the lawn on a riding mower.  In a July 2012 Ischemic Heart Disease Disability Benefits Questionnaire (DBQ), Dr. C.P.R. stated the Veteran's ischemic heart disease, which include his coronary artery disease, angina, and status post bypass surgery, impacted the Veteran's ability to work in that he was totally disabled.

Upon a February 2013 VA mental disorders examination, the VA examiner diagnosed PTSD and depressive disorder NOS, and that the symptoms and functional effects of both diagnoses could not be differentiated.  The VA examiner opined the Veteran had occupational and social impairment with deficiencies in most areas, including work, due to his PTSD and depressive disorder NOS.  The Veteran's PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, and difficulty in adapting to stressful circumstances including work or a work-like setting.  The Veteran reported experiencing anxiety attacks, panic attacks, depression, and nervousness.  He reported not being able to sleep due to sleep apnea, as well as nightmares and flashbacks which would happen every night, and that he averaged about 3 to 4 hours of sleep most nights.  The Veteran reported his panic attacks occurred usually a couple times per week, and would last about 2 hours.  The Veteran stated that he could not work because of his health issues, and because he "can't get along with the people out there."  The Veteran reported that he had stopped working because he "had made some bad decisions and I didn't really care, got slack with the men.  The last 6 or 8 months I just let them do whatever they wanted."  The February 2013 VA examiner opined that the Veteran's sleep problems, irritability, re-experiencing symptoms, anxiety, and "distressing" would cause him difficulty at work, especially in a high-stress or public setting.  However, the examiner further opined that the Veteran's PTSD and depression alone would not cause him to be unable to work, and noted the Veteran is able to communicate effectively, complete personal and basic domestic activities of daily living, and understand and follow at least simple directions.

A February 2013 VA audiology examiner stated that the Veteran's test results indicated he should be able to effectively communicate in most quiet listening situations, but that his current hearing loss and tinnitus could create a difficult work situation if he was in a position of having to communicate extensively in a noisy work environment or one requiring intense concentration.

Upon a February 2013 general medical examination, the Veteran reported his employment history included working as a heavy equipment operator for 2 to 3 years, as a carpenter for 5 years, as an inspector/planner for 7 years for a "facility store/building," as a work/maintenance leader for 3 years, and as a maintenance supervisor from 1988 until June 2002.  The Veteran reported experiencing angina after walking as little as 100 to 200 feet.

Finally, upon an October 2015 cardiac catheterization, it was noted the Veteran was experiencing an increased severity of his angina pain. 

The Board finds that the evidence of record indicates the Veteran's service-connected disabilities, particularly the service-connected PTSD, coronary artery disease, and bilateral hearing loss, render the Veteran unable to secure or follow a substantially gainful occupation.  

First, the Board notes that the evidence of record indicates the Veteran's service-connected disabilities preclude the Veteran from maintaining physical, maintenance jobs as he had previously held.  The evidence of record indicates that such a job category requires more exertion and concentration than the Veteran's service-connected disabilities allow.  The Veteran has repeatedly indicated that his sleep deprivation, inability to concentrate, general detachment, and his disturbances in his motivation and mood due to his PTSD impair his ability to complete such jobs in a safe manner.  See, e.g., February 2013 VA mental disorders examination report; August 2009 substantive appeal; November 2007 VA PTSD examination report; March 2003 VA PTSD examination report; October 2002 claim.  The Veteran also indicated his irritability, moodiness, and detachment have made it difficult for him to work with others, and the evidence of record indicates that his irritability and moodiness have continued to create interpersonal conflicts for the Veteran, such as with his wife.  See, e.g., February 2013 VA mental disorders examination report; November 2007 VA examination report; March 2003 VA PTSD examination report.  The Veteran's VA examination reports and VA treatment records indicate the Veteran has continued to suffer from sleep deprivation, memory and concentration problems, irritability, anxiety, and detachment due to his PTSD.  See, e.g., February 2013 mental disorders VA examination report.  

Further, the February 2013 VA audiology examiner has indicated the Veteran would have difficulty communicating extensively in a noise work environment, or one requiring intense concentration, due to his hearing loss and tinnitus.  See also October 2007 VA audiology examination.  The Veteran's treating cardiologist has opined that his service-connected ischemic heart disease renders the Veteran disabled, and treatment notes indicate the Veteran continues to experience angina pain and is limited in his ability to exert himself.  See, e.g., October 2015 West Florida Healthcare cardiac catheterization report; February 2015 VA general medical examination report; July 2012 Ischemic Heart Disease DBQ; July 2012 Dr. C.P.R. treatment note; March 2011 VA primary care note; October 2007 VA stomach examination report.

Finally, the Board finds that in light of the Veteran's education and occupational experience, it is less likely than not that the Veteran would be able to secure substantially gainful sedentary employment.  The evidence of record indicates that the Veteran has a high school education, and has job experience only in the manual labor fields, including work such as heavy equipment operator, carpenter, inspector/planner, and maintenance, which would not translate to skills for a sedentary job.  See February 2013 VA general medical examination report; May 2003 VA Form 21-4192.  The evidence of record does not indicate the Veteran has any sedentary work experience.  

Accordingly, based on the evidence of record and resolving all doubt in the Veteran's favor, the Board finds the Veteran is rendered unemployable by his service-connected disabilities.  Accordingly, a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.


REMAND

Service Connection for GERD with Barrett's Esophagus

The evidence of record indicates the Veteran has received private treatment for his GERD and Barrett's esophagus from both a gastroenterologist as well as primary care physicians.  See, e.g., December 2011 VA primary care note (EGD done three weeks ago by Dr. R.); February 2010 VA surgery history and physical note (gastroscopy two months ago by Dr. R.); September 2007 VA primary care provider clinic note (additional health care providers include Dr. R., gastroenterologist, and Dr. K., family practice); December 2006 letter from Dr. R.A.R. at Santa Rosa Gastroenterology; June 2001 VA primary care clinic visit (primary care outside is Dr. C.A.M. in Milton).  On remand, the AOJ should undertake appropriate efforts to obtain all outstanding relevant private treatment records.

The Veteran contends his current GERD with Barrett's esophagus is related to his service-connected PTSD, to include his constant state of stress and anxiety.  See, e.g., November 2007 VA PTSD examination report; June 2007 Veteran statement.  Although a VA examiner has opined that the Veteran's current GERD and Barrett's esophagus were not caused by his PTSD, and provided a rationale for that opinion, the VA examiner has not adequately addressed whether the Veteran's PTSD aggravates his GERD and Barrett's esophagus, as the examiner's opinions have not included a rationale regarding aggravation, and are therefore conclusory.  See December 2015 addendum opinion; February 2013 VA general medical examination report.  Further, the VA examiner has not addressed the Veteran's contention that he has experienced acid reflux symptoms since around his separation from active duty service.  See February 2010 VA surgery history and physical note (reports acid reflux symptoms for 40 years).  Finally, in the October 2015 decision, the Board granted entitlement to service connection for gastritis as secondary to the Veteran's PTSD.  The Veteran's representative contends the Veteran's GERD and Barrett's esophagus are related to the now service-connected gastritis.  See June 2016 appellate brief.  On remand, the AOJ should afford the Veteran a new VA examination, with a new VA examiner, if possible, to determine the nature and etiology of his GERD with Barrett's esophagus.

Increased Rating for Coronary Artery Disease

In May 2015, the Veteran was informed of the RO's May 2015 rating decision granting entitlement to service connection for coronary artery disease, rated as 30 percent disabling.  In December 2015, VA received the Veteran's notice of disagreement with the initial disability rating assigned for the coronary artery disease.  However, it does not appear that the AOJ has provided the Veteran with a statement of the case in response to his timely notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all of his non-VA medical providers with whom he has received treatment and/or discussed his GERD and Barrett's esophagus.  The AOJ should undertake appropriate development to obtain all of the Veteran's outstanding treatment records, to include from Dr. R.A.R. and/or Santa Rosa Gastroenterology; Dr. K., a family practitioner; and Dr. C.A.M. in Milton, a primary care physician.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain his records on his own.

2. The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner, other than the February 2013 VA examiner, if possible, to determine the nature and etiology of his current GERD and Barrett's esophagus.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current GERD with Barrett's esophagus was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's treatment in June 1968 for gastritis, and his February 2010 contention that he has experienced acid reflux symptoms for 40 years.  See February 2010 VA surgery history and physical note. 

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current GERD with Barrett's esophagus was caused by his service-connected PTSD and/or gastritis, alone or in combination?

The examiner should specifically address the Veteran's contentions that he has never been able to relax and is constantly under stress due to his PTSD, and has had constant stomach pain.  See, e.g., November 2007 VA PTSD examination report.  The examiner should also address the December 2006 letter from Dr. R.A.R., stating he believed the Veteran's worsening acid reflux was stress-related.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current GERD with Barrett's esophagus is aggravated by his service-connected PTSD and/or gastritis, alone or in combination?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

4. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of entitlement to an increased initial disability rating for coronary artery disease.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

5. After the above development has been completed, readjudicate the claim of entitlement to service connection for GERD with Barrett's esophagus.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


